DETAILED ACTION
DETAILED ACTION
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	The term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the generic placeholder words “unit” and “module” coupled with functional language without reciting sufficient structure to achieve the function are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
Claim limitation “control unit,” “sensing unit” and “commutation module” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “unit” and “module” coupled with functional language “controlling,” “sensing” and “cause the control unit to control the motor to switch direction” respectfully; without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitations invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1-13 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure of the limitations:
“Control unit”: structure element (control unit 30 electrically connected to the motor 21) depicted in figure 2.
“sensing unit”: structure element (current detector 40) shown in Fig. 2.
  “Commutation module”: commutation module 60 can be composed of an electronic button such as membrane button, touch button or switch button.
If applicant does not intend to have this/these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable Yoshinari et al. (WO 2017208709 A1) in view of Wood et al. (US 2013193891 A1).
Re. claim 1, Yoshinari Figs. 1-20 disclose a rotation direction control structure of electric tools (1) comprising:
a main body (housing 2) with a motor (3) disposed inside (motor housing portion 2a houses the motor 3);
a control unit (microcomputer 21 is a control unit) electrically connected to the motor of the main body and capable of controlling rotational direction and speed of the motor (see Fig. 4);
a sensing unit electrically connected to the control unit and capable of sensing rotational direction and speed of the motor (a hall element 33 for detecting the rotational position/speed of the motor 3 as shown in fig. 5 as rpm);
a switch (trigger switch 7) electrically connected to the control unit and capable of generating an operation signal (fig. 4), and the operation signal causing the control unit to drive the motor to rotate or stop (see Fig. 5, motor rotates at t1 to 33krpm when switch 7 signal is on and stop to 0rpm at t7 after switch 7 signal is turned off); and
a commutation module (the forward/reverse selector switch 8) electrically connected to the control unit (21 in Fig. 4), 
after the commutation module being triggered (see instant t3 in Fig. 5), a commutating signal being generated to cause the control unit to control the motor to switch direction (see change direction at instant t5), 

after the sensing unit detecting that a motor speed being zero (see rpm = 0 at t5), the control unit driving the motor to rotate in an opposite direction (and followed by change in direction at t5, note that a negative number of rotations means reverse rotation.)
Yoshinari teaches that the commutation module is the forward/reverse mechanical selector switch 8 seen in Fig. 10. Yoshinari does not teach the commutation module can be composed of an electronic button such as membrane button, touch button or switch button. Membrane or touch buttons have become an increasingly popular alternative to mechanical switches found in a variety of tools as shown in figures 1A and 18 of Wood et al.
Hence, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the invention of Yoshinari with the teaching of Wood et al. to upgrade the commutation module from a mechanical selector switch to a membrane or touch buttons electronic switch used in wood because they offer a higher level of resistance to water and liquids than mechanical switches.
	Re. claims 2 and 4, the combination of Yoshinari and Wood discloses wherein the commutation module has an electronic button, and button is capable of controlling forward and reverse rotations (see switch 8 in Fig. 10 of Yoshinari modified by type of switches used in Wood et al. figures 1A and 18).

Re. claim 6, the combination of Yoshinari and Wood discloses wherein when the commutation module generates the commutating signal, the control unit applies a step-down action to reduce a voltage “thereafter, when the user switches the forward/reverse changeover switch 8 from the forward rotation position to the reverse rotation position at time t3 (when the forward / reverse changeover switch 8 is switched to reverse rotation), the calculation unit 21 determines the duty (that is, the motor (Effective value of applied voltage to 3) is gradually reduced” (Fig. 5 and its associate text in ) after the voltage drops to the range, the control unit performs a braking action to decelerate the motor (the rotation of the motor 3 stops at time t5). The combination of Yoshinari with the teaching of Wood teach the claimed invention except for the voltage is reduced to 10%~30% of an original voltage. It would have been obvious to one having ordinary skill in the art at the time the invention was made to reduce the voltage to 10%~30% of an original voltage, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Re. claim 8, Yoshinari discloses a resistor 34 for detecting a current flowing through the motor 3, as shown in FIG. 4.

Re. claims 10-11, Yoshinari discloses in the second embodiment in FIG. 7, the calculation unit 21 reduces the duty at once to 0% and brakes the rotation of the motor 3.
Re. claim 12-13, Yoshinari discloses “the calculation unit 21 reduces the duty at once to 0% and brakes the rotation of the motor 3 (generates a braking force).” (see second embodiment)
 5.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable Yoshinari et al. (WO 2017208709 A1) in view of Wood et al. (US 2013193891 A1), and further in view of Sawano et al. (US 20160173015 A1).
Re. claim 7, the combination of Yoshinari and Wood discloses a commutation module for commutating signal to cause the control unit to control the motor to switch direction; however, it does not teach a direction display unit. Sawano Fig. 3 is an illustrative diagram illustrating an example of a direction display unit on a power tool of Fig 1. 
Hence, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to include a direction display unit in order to indicate the operation mode to the user.
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID BOUZIANE whose telephone number is (571)272-7592. The examiner can normally be reached Mon-Fri 6:00-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAID BOUZIANE/Examiner, Art Unit 2846